Citation Nr: 0630202	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-24 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 29, 2002, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision that denied an 
increase in a 30 percent rating for service-connected PTSD.  
However, in August 2003, the RO increased the rating for PTSD 
to 70 percent, effective March 29, 2002.  The veteran 
disagreed with the assigned rating and the effective date.  
Subsequently, in April 2004, the RO increased the rating for 
PTSD to 100 percent, also effective March 29, 2002.  
Thereafter, the veteran continued to disagree with the 
effective date of the 100 percent rating.  In November 2005, 
the Board remanded the case, and in February 2006, the 
veteran testified before the Board.


FINDINGS OF FACT

1.  In October 1971, the veteran filed an application for 
service connection for a "nervous condition."  

2.  In March 1972, the RO awarded service connection and a 
10 percent rating for a nervous condition, diagnosed as 
anxiety neurosis, effective March 17, 1971.  

3.  In April 1990, the veteran sought an increase in the 
10 percent rating in effect for a psychiatric disability.  

4.  In June 1990, the RO recharacterized the diagnosis of the 
psychiatric disability as PTSD with major depression and 
increased the rating to 30 percent.  The RO issued an 
additional rating decision in September 1991.  

5.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in terms of the notice that was 
provided to the veteran in March 1972 or September 1991, or 
that there was error that was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made at the time of the March 
1972 RO rating decision.

6.  On March 29, 2002, the veteran sought VA treatment for 
PTSD.  He was currently unemployed.  The diagnosis was PTSD 
and depression, and he would undergo an in-depth interview 
with possible referral to the mental health professionals.

7.  On May 30, 2002, the veteran sought an increase in the 30 
percent rating for PTSD.  The RO awarded a 100 percent rating 
for PTSD, effective March 29, 2002.

8.  Prior to the March 29, 2002, VA treatment, the evidence 
in the year before the veteran's May 30, 2002, increased 
rating claim does not demonstrate total occupational and 
social impairment because of symptoms that evince such 
factors as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.    


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
2002, for the assignment of a 100 percent rating for PTSD 
with depression have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

While on active duty in December 1969, it appears that the 
veteran had been taking Valium for nerves.  

After service, in October 1971, he filed an application for 
service connection for a "nervous condition."  He listed 
his address as " [redacted], [redacted], Illinois [redacted]."  
On a December 1971 application for VA benefits involving 
hearing loss, he listed his address as " [redacted]
[redacted], [redacted], Illinois [redacted]."  

On VA examination in February 1972, the veteran's address was 
listed as [redacted] [redacted], [redacted]."  He reported 
dreams, occasional fear when among friends, aggressiveness, 
violent feelings, and feeling withdrawn, fearful, and very 
defensive.  He further reported preferring being by himself, 
and he felt that people were watching him.  Since service, he 
had been upset by loud noises, although this had improved in 
the past three months.  He stated that he had been tense, 
restless, and frequently irritable.  He had frequent dreams 
about service and the deaths of people in service, but he 
also had dreams about violence that were not related to 
service.  He had been frequently depressed since service.  He 
had been seen at a city mental health clinic four times and 
was taking Librium.  Objectively, he was not neat in 
appearance. But he was quiet and cooperative.  He could think 
clearly.  He had a fine tremor of the extended fingers.  
Thought process was not disturbed, and speech was not 
abnormal.  Affect was neither increased nor decreased.  
Orientation was good.  He denied hearing voices, having 
visions, or having suicidal or homicidal thoughts.  Judgment 
was good.  He had some insight into his condition.  There 
were no active psychosis signs.  The diagnosis was anxiety 
neurosis.  

In a March 1972 rating decision, the RO awarded service 
connection and a 10 percent rating for a nervous condition, 
diagnosed as anxiety neurosis, effective March 17, 1971.  

The claims folder includes a March 1972 VA Form 20-822, 
Control Document and Award Letter, which was used at the time 
to generate notification letters regarding VA awards.  This 
document was used at the time to process VA award letters, 
and it included the pertinent information to be included in 
the notification letter to a claimant.  This particular 
Control Document listed the veteran's address as "[redacted]
[redacted], [redacted], IL [redacted]."  Toward the bottom of the 
letter, under the heading "COMB-DIAGNOSTIC CODES AND 
EVALUATIONS," there is the following annotation: 
"|010|940010|  ."This annotation refers to the combined 
disability rating ("COMB"), the relevant diagnostic code, 
and the specific disability rating.  Thus, the annotation 
means that the veteran would be sent a notification letter 
regarding an award of a 10 percent rating for generalized 
anxiety disorder.  Aside from the argument by the veteran's 
representative and the veteran's bare allegation of non-
receipt, there is no indication in the file at all to suggest 
that this processing letter was not implemented in the 
regular course of business, even though the actual, resulting 
notification letter is not in the claims folder.  The 
processing document also instructed that a VA Form 21-6782 
(Original Disability Compensation Award Attachment) be 
included to the veteran.

A September 1972 RO letter discussing a VA educational 
allowance award listed the veteran's address as "[redacted]
[redacted], [redacted], IL [redacted]."  There is no indication 
that this letter was returned.  

A January 1973 VA examination request form listed the 
veteran's address as "[redacted], [redacted], IL 
[redacted]."  The "W" was handwritten over a previous "E" in 
the address.  

According to a January 1973 VA social survey for examination 
purposes, it was noted that the veteran had received 
treatment at both a community mental health clinic and at a 
VA mental hygiene clinic.  He was expecting to enter regular 
treatment because of a recurrence of nightmares and moody 
depressions.  The nightmares were related to his military 
experiences, VA hospitals, and "being run over by cars."  
He had been having sleep problems, and he described poor 
appetite and weight loss.  His last crying spell had been 
during VA mental health treatment.  He described intense 
rage, verging on becoming homicidal.  He stated that his 
feelings were "almost savage" when he was irritated.  He 
was tearful about his murderous impulses.  He denied having 
any suicidal thoughts.  With some friends, he felt uneasy and 
withdrawn, and he was bothered by loud noises.  At school, he 
often felt alienated and isolated.  He also expressed anxiety 
at a relative's divorce.  Objectively, he was coherent, 
oriented, and relevant.  His work history was consistent, and 
he had done well in his first college semester.  His major 
complaints involved recurrence of nightmares, moody 
depressions, extreme difficulty with interpersonal 
relationships, and an inability to form close, loving 
relationships, as well as extreme feelings of anger and rage 
with murderous impulses.  After the veteran reported having 
recently been seen at a VA mental hygiene clinic and awaiting 
the next appointment, the examining social worker 
communicated with that clinic, only to learn that there was 
no record of the veteran at that facility.  The examiner also 
commented that the veteran "seems to badly need treatment at 
this time" and that he was quite tearful when discussing his 
murderous impulses.  

In February 1973, the RO denied an increased rating.  That 
same month, the RO sent the veteran notification that there 
had been "no change" in the disability rating because of 
the January 1973 VA examination.  It also described the 
veteran's appellate rights.  This letter was addressed to 
"[redacted]., [redacted], IL [redacted]."

The veteran has submitted a February 1977 letter from the RO 
in Chicago, Illinois, that was addressed to "[redacted]
[redacted], [redacted], MN [redacted]."  The letter stated:

This is to certify that [VA] records disclose that 
[the veteran] is currently in receipt of 
compensation for his service connected disability 
determined to be 30% disabling, due to his 
honorable Viet Nam Era period of service.

The claims folder copy of this letter also includes a large 
handwritten notation on the letter:  "ERROR. 10% ONLY."  
There is no indication of who wrote the notation or when.  On 
the back of the letter, the document bears a February 1978 
receipt date stamp from the RO in St. Paul, Minnesota.

In April 1990, the veteran filed a VA Form 21-22 that 
appointed the Military Order of the Purple Heart as his 
representative.

On VA psychiatric examination in April 1990, the veteran 
reported having had nightmares, some flashbacks, and 
recurring depression throughout the years.  He stated that he 
had temper problems and that his marriage had ended due to 
his wife's inability to handle his mood swings.  He also 
described work difficulties.  He reported frequent insomnia, 
marked depression, and irritability.  He carried guns.  He 
had a startle reflex.  He had frequent thoughts of Vietnam.  
At times, he could not work because of his depressed mood and 
lack of energy.  He apparently would withdraw from his 
friends when depressed.  On mental status examination, he was 
alert, oriented, cooperative, and verbal.  He had no 
observable problems, with speech, thoughts, concentration, or 
memory.  However, his mood was depressed, and had burst into 
tears several times.  Affect was somewhat constricted.  The 
diagnoses were chronic PTSD and recurring major depressive 
episode.  

On April 24, 1990, the RO received a claim for service 
connection for PTSD from the veteran.  He listed his address 
as "[redacted]. [redacted]. MN [redacted]."  In an 
accompanying statement he wrote as follows:

I have been told numerous times since 1972 at the 
VA Hospital in Chicago that I have a 30% 
disability & a letter dated 1977 which states I am 
at 30%.  Recently through an inquire [sic.] I 
found out it was at 10% which I totally disagree 
with and want to contest.

A May 1990 letter from the veteran's then-representative to 
the RO listed the veteran's address as to "[redacted]
[redacted], MN [redacted]."   

In early June 1990, the veteran's then-representative 
notified the RO that the veteran's address was now "[redacted]
[redacted], [redacted], MN [redacted]."   

An RO rating decision later in June 1990 noted that the 
veteran was currently service-connected for anxiety neurosis, 
with a 10 percent rating.  This rating decision noted that 
the veteran was already service-connected for anxiety 
neurosis with a 10 percent rating and that he was now seeking 
service connection for PTSD.  The RO concluded that the new 
PTSD diagnosis was "not inconsistent with previous symptoms 
and findings," and it "accordingly altered" the diagnosis 
of record to PTSD with major depression episode (formerly 
diagnosed as anxiety neurosis).  The RO also increased the 
rating for this disability to 30 percent.  

In July 1990, the RO notified the veteran of the rating 
increase to 30 percent.  This letter was addressed to "[redacted] 
[redacted], [redacted], MN [redacted]."  It does not appear that 
the letter was returned.  

A May 1991 VA examination request form listed the veteran's 
address as "[redacted], [redacted], MN [redacted]."  The 
RO notified the veteran in May 1991 that he would be 
scheduled for a VA examination, and then in June 1991, the RO 
notified the veteran of the scheduled VA examination.  These 
two letters were also addressed to the [redacted] address.  
They were not returned.  However, the RO's notification 
letter was returned to the RO with a notice that the 
forwarding time had expired.  It listed the veteran's new 
address as "[redacted], [redacted], MN [redacted]."   

A July 1991 VA request for physical examination form listed 
the veteran's address as "[redacted], [redacted], MN. [redacted]."  
The RO wrote to the veteran in July 1991 that he would be 
scheduled for an examination "to see if your disability is 
better."  This letter was addressed to "[redacted], 
[redacted], MN [redacted]."  The RO received the letter back 
from the veteran in August 1991.  The veteran had written an 
obscenity on the letter.

A September 1991 VA examination listed "[redacted], 
[redacted] [redacted]" as the veteran's address.  The examination 
was conducted without benefit of the claims folder or any 
medical records.  The veteran reported nightmares, anger, 
lack of concentration, sleep problems, headaches, depression, 
and startle response.  The examiner noted that the veteran 
was still working in media advertising sales.  He had been 
fired a year earlier from a prior job because of poor 
performance, being stubborn, and not following orders.  He 
lived with a girlfriend, and he was depressed a good deal and 
cried quite a bit.  He had sleep problems, accompanied by 
nightmares several times per week.  He had daily intrusive 
thoughts, but not total flashbacks.  He had an "anniversary 
response" and considerable problems around individuals of 
Vietnamese origin.  He had survival guilt and yelled a good 
deal.  He had had a drinking problem since service in 
Vietnam.  A year earlier, he had had suicidal thoughts.  He 
also had a marked startle response.  On mental status 
examination, he was pleasant, neat, oriented, alert, and 
cooperative.  Affect was depressed, and he became tearful.  
Speech was normal.  Associations were coherent and relevant, 
and intellectual function was grossly intact.  He had 
difficulty staying asleep, with nightmares and daily 
intrusive thoughts (but not flashbacks).  He denied amnesias 
and sleepwalking.  He had no current history of psychosis.  
He had been depressed with suicidal thoughts, and he was 
frequently armed.  The diagnosis was PTSD, with major 
depression.  

The RO denied an increased rating for the veteran's PTSD with 
major depressive episode in September 1991.  That month, the 
RO notified the veteran and his then-representative that no 
change was warranted in his rating for PTSD with major 
depressive episode.  The letter was addressed to "[redacted]
[redacted], [redacted], MN [redacted]."  There is no indication that 
it was returned or not delivered. 

A March 1992 VA request for physical examination form listed 
the veteran's address as "[redacted], [redacted], MN 
[redacted]." 

In April 1992, the RO wrote to the veteran that he would be 
scheduled by separate letter for a new examination to assess 
his disability.  The letter was addressed to "[redacted]
[redacted], [redacted], MN [redacted]."  There is no indication that it 
was returned or not delivered. 

An April 1992 VA examination request form also listed the 
veteran's address as "[redacted] [redacted], [redacted], MN 
[redacted]."  

The resulting April 1992 VA examination listed almost the 
same address: "[redacted] [redacted]."  That examination was 
conducted without benefit of the claims folder or any medical 
records.  However, the examiner noted that the veteran was 
still at his previous job (in radio advertising sales), which 
he liked because he did not have direct supervision and had 
little contact with people.  He reported striking his then-
girlfriend during an argument.  He had sleep problems, 
accompanied by nightmares every three nights.  He had daily 
intrusive thoughts and occasional flashbacks.  He had 
problems being around individuals of Vietnamese origin.  He 
was hypervigilant and had a startle response.  He was armed 
much of the time.  He drank beer, which made him tearful.  He 
had survival guilt and extensively ruminated about his 
experiences in Vietnam.  He was mildly agoraphobic and 
belonged to no organizations.  He enjoyed gardening, which 
distracted him.  He had no other physical or outdoor 
activities.  He was visiting and tending to the grave of 
another veteran.  He appeared to have "established a 
relationship with this deceased person."  On mental status 
examination, he was pleasant, neat, alert, and cooperative.  
He had a tearful and depressed affect when speaking about the 
veteran whose grave he tended.  Speech was normal, with 
coherent and relevant affect and associations.  Intellectual 
function was grossly intact.  He had difficulty staying 
asleep because of his nightmares and PTSD symptoms.  He had 
no history or current evidence of psychosis.  He admitted to 
depression, but he denied suicidal preoccupations.  The 
diagnosis was PTSD, with the depressive elements becoming 
more apparent.  

In a May 1992 rating decision, the RO denied an increase in 
the 30 percent rating for PTSD.  In a letter that same month, 
the RO notified the veteran that "no change is warranted" 
in the rating for his PTSD.  The notification letter also set 
forth a basis for the decision as being the April 1992 VA 
examination.  The letter was addressed to "[redacted] [redacted], 
[redacted], MN [redacted]."  There is no indication that it was 
returned or not delivered.  This letter was also sent to his 
then-representative. 
 
In December 1998, an RO letter describing a recent adjustment 
in compensation payments was returned.  The letter was 
addressed to "[redacted] [redacted], [redacted], MN [redacted]."  This 
is the first time that a letter bearing this address was 
returned.  

On March 29, 2002, the veteran presented to the VA medical 
system in St. Cloud, Minnesota for the first time.  He had 
depression, anxiety, work problems, bad dreams, and harmful 
thoughts.  He was currently unemployed.  The diagnosis was 
PTSD and depression, and he would undergo an in-depth 
interview with possible referral to the mental health 
professionals.

According to an April 29, 2002, VA mental health examination 
by a clinical nurse specialist, the veteran had been 
unemployed for the past 11 months.  He reported decreased 
sleep for many years and decreased energy for the past three 
years.  His memory and concentration were normal.  His mood 
was neutral, depressed, and he became angry when disagreeing 
with his wife.  He had anhedonia and passively wished to be 
dead.  He denied psychotic symptoms such as hallucinations, 
delusions, and paranoia.  He denied phobias, but he reported 
nightmares, flashbacks, and hyperarousal.  He had tried to 
commit suicide once.  He was verbally abusive to his wife, 
and he had been assaultive while in high school and during 
active service.  On mental status examination, he was well 
groomed, cooperative, and relatively calm.  Affect was 
appropriate.  He was anxious.  Speech was normal.  Thought 
processes were intact.  He was not hallucinating or having 
delusions.  He was not suicidal or homicidal.  His judgment 
was intact.  Insight was fairly good.  He was alert and 
oriented times four, with a normal attention span.  Testing 
was positive for anxiety with panic attacks.  Clinically, he 
was cognitively intact, with low self-esteem and self-
confidence, and PTSD symptoms including nightmares, 
flashbacks, disturbing thoughts, social isolation, and mood 
swings.  The diagnoses were PTSD and alcohol dependence.  The 
GAF scale score was 45.

The GAF scale score was also 45 on follow-up VA treatment on 
May 29, 2002.  

On May 30, 2002, the RO received a claim from the veteran 
seeking an increased rating for his service-connected PTSD.  
The letter is dated May 29, 2002.

On VA examination in July 2002, the veteran denied any prior 
psychiatric hospitalizations.  His past psychiatric treatment 
had consisted of two evening sessions at an outreach program 
in 1992 or 1993 and two sessions with a VA clinical nurse 
specialist in the past two months.  Previously, from 1992 to 
1994, he had taken lithium for mental health symptoms.  He 
also denied having had any emotionally traumatic experiences 
since April 1992.  Since 1992, he had worked at seven jobs.  
He had last worked 13 or 14 months ago, but that job had not 
gone well because of arguments and conflicts with supervisors 
and fellow employees.  He reported that he would lose his 
temper with other employees.  Currently, he had ongoing 
temper problems, as well as depression.  He had occasional 
suicidal thoughts (twice in the last few months).  He had had 
hallucinations (flashes), memory problems, compulsive 
behaviors (such as locking doors and windows), and anxiety 
and panic attacks.  He had nightmares about two to three 
times per week, and he had intrusive thoughts and startle 
response to sounds or movement.  He had lost interest or 
enjoyment in social activities and felt detached or 
disconnected from others.  He reported sleep problems, 
concentration problems, and hypervigilance.  On mental status 
examination, his speech was normal in all respects.  His mood 
was normal, and his affect was appropriate.  He was tearful 
when discussing an episode from service.  He had no peculiar 
mannerisms or behaviors.  There was no evidence of psychosis 
or intellectual deficits.  The diagnosis was PTSD with 
depression, and the GAF scale score was 55.  The examiner 
also noted that the veteran reported that his PTSD symptoms 
impacted his work and quality of life.  However, the examiner 
commented that results from tests on this examination 
"indicated that he may have overstated these symptoms."   

The veteran underwent an additional VA examination in May 
2003, and in an August 2003 rating decision, the RO increased 
the rating for PTSD to 70 percent, effective March 29, 2002.  
In an April 2004 rating decision, the RO increased the rating 
for the veteran's PTSD to 100 percent, effective March 29, 
2002.

Analysis

The veteran seeks an earlier effective date for a higher 
rating for his psychiatric disability (initially diagnosed as 
anxiety neurosis and then revised to PTSD).  

As a starting point, the effective date for the grant of 
service connection based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise it will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b).

In claims for increased ratings, the effective date of an 
increased rating award is the date of the claim or the date 
that entitlement arose, whichever is later.  But the 
effective date of the increased rating will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from that date; otherwise, the effective date 
of the increased compensation in those circumstances will be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

Regulations allow for the filing of informal claims.  See 38 
C.F.R. § 3.155.  But this requires either a communication or 
action that indicates the intent to apply for VA benefits.  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims -- formal and 
informal -- for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

Regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(a), (b)(1).  But in 
order for this regulation to apply, a formal claim for 
pension or compensation must have been previously allowed or 
a formal claim for compensation must have previously been 
disallowed because the service-connected disability was not 
compensable in degree.  See MacPhee v. Nicholson, -- F.3d --, 
2006 WL 2347375 (C.A. Fed. Aug. 15, 2006).  

Under these provisions, in April 2004, the RO treated a March 
29, 2002, VA treatment record as the date of receipt of a 
claim under 38 C.F.R. § 3.157.  The RO then awarded a 100 
percent rating for PTSD with depression as of March 29, 2002, 
the date of this VA treatment record.

The veteran contends that there is ample evidence that his 
PTSD had worsened and qualified for a 100 percent rating in 
the one year prior to the March 29, 2002 treatment record, 
specifically, sometime in May 2001).  He centers this 
argument on the results of an April 2002 VA mental health 
examination and a July 2002 VA examination, stating that the 
former reflected unemployment for "almost a year" and that 
the latter included consistent comments.

A 70 percent rating for PTSD requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Ibid.

In assessing the evidence of record, the Board reviews in 
part a veteran's Global Assessment of Functioning (GAF) scale 
scores.  A GAF scale score reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed.) (DSM-IV)).

The April 2002 VA mental health examination certainly noted 
that the veteran had been unemployed for almost one year or, 
more specifically, for 11 months.  The GAF scale score at 
that time was 45, and this continued on follow-up 
consultation in late May 2002.  However, none of these 
reports approximated the level of symptoms necessary for a 
100 percent rating under the relevant criteria of DC 9411.  
While the veteran contends that his unemployment satisfies 
the criteria for a 100 percent rating, the evidence actually 
does not show anywhere near the level of symptoms that DC 
9411 requires for the 100 percent rating.  The symptoms 
listed in DC 9411 are not exclusive or exhaustive.  But 
ultimately, DC 9411 requires total occupational and social 
impairment because of symptoms that evince such factors as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  The April 
2002, May 2002, and July 2002 VA medical records do not 
suggest such a level of impairment due to his mental 
disorder, despite that the veteran was not employed.  Indeed, 
notably, the July 2002 VA examination specifically found that 
the veteran may have been overstating the impact of his 
symptoms, as shown on psychiatric testing.  

The Board notes that the present decision does not address 
the propriety of the RO's having awarded a 100 percent rating 
for the veteran's PTSD in its April 2004 rating decision (or 
previously in an August 2003 rating decision, a 70 percent 
rating as of March 29, 2002).  The RO increased the rating to 
100 percent as of March 29, 2002, the date of the veteran's 
initial treatment at the St. Cloud VA medical system.  The RO 
apparently concluded that this treatment record was 
sufficient evidence showing an increase in the veteran's 
disability to the 100 percent level within one year prior to 
the veteran's May 2002 increased rating claim.  That 
disability rating assignment is not on appeal.  Rather, the 
Board's decision is limited solely to the narrower issue of 
whether the veteran's PTSD should have been rated 100 percent 
disabling prior to March 29, 2002.  But by the same token, 
the way in which the RO interpreted the March 29, 2002, VA 
treatment record is not binding on the Board with regard to 
other treatment records from April 2002 or July 2002.  
Therefore, the Board concludes that the veteran is not 
entitled to an effective date for the 100 percent rating for 
his PTSD earlier than March 29, 2002, under the provisions of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o).

This does not end the Board's inquiry, as the veteran has 
raised more arguments in his effort to secure an earlier 
effective date for the 100 percent rating for his PTSD.

Recent caselaw has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
No. 02-300, -- Vet. App. --, 2006 WL 2387711 (Vet. App. 
Aug. 18, 2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. 
Cir. 2005).  In this case, the veteran and his counsel 
specifically describe the circumstances for a finding of 
clear and unmistakable error (CUE) in prior RO decisions.  
See Andrews, supra (discussing the requirement of pleading 
CUE motions with specificity where a claimant is represented 
by counsel).  Their argument is a narrow one, involving the 
failure to notify the veteran of his disability rating in 
1972 and 1973 and the failure to issue a statement of the 
case after a purported June 1990 notice of disagreement.  
Since there are relevant final decisions on the assignment of 
disability ratings in 1972 and 1973 (as well as in 1990, 
1991, and 1992), the only possible and useful means for 
obtaining an earlier effective date for a higher disability 
rating for the service-connected PTSD would be on the basis 
of clear and unmistakable error (CUE) in those earlier, final 
rating decisions.  Rudd, supra.  
 
Previous determinations that are final and binding are 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  But if the evidence establishes CUE, the prior 
decision is reversed and amended.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining if a prior 
determination involved CUE: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993). 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE determination must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

Generally, a failure in the duty to assist is not a feasible 
basis for CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
held that certain failures (in that case, the failure to 
obtain service medical records and to notify the veteran of 
such failure) constituted "grave procedural error" that in 
effect vitiated the finality of a prior rating decision.  
However, subsequently, the Federal Circuit overruled its 
decision in Hayre.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  In overruling Hayre, the Federal Circuit 
emphasized in Cook that a purported failure in the duty to 
assist cannot give rise to CUE; nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  Thus, an argument for CUE based on a failure 
in the duty to assist is unavailing.

VA must give a sympathetic reading to a veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  VA's General 
Counsel has issued binding guidance:

In deciding whether there was CUE in a final VA 
decision based upon an allegation that VA failed 
to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings 
at issue in the veteran's favor, it is obvious and 
undebatable that there was an error in the 
decision and that the error clearly affected the 
outcome.

VAOPGCPREC 4-2004, 7 (May 28, 2004), 69 Fed. Reg.59988 (2004) 
(superseding VAOPGCPREC 12-2001 (July 6, 2001)); see also 38 
C.F.R. § 19.5 (2004) (the Board is bound by, in part, 
precedent opinions of VA's General Counsel).  But see Andrews 
v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005 (discussing 
requirement of pleading CUE motions with specificity where a 
claimant is represented by counsel).  
 
In this case, the veteran first filed a claim for service 
connection for a "nervous condition" in October 1971.  
Since this claim was within one year of his separation from 
service, the effective date of service connection that was 
ultimately awarded was the date after his separation from 
service.  But the veteran contends that he never received 
notice of the March 1972 rating decision.  He also contends 
that any notices that he may have received at that time or in 
the ensuing years, such as in February 1973, were inadequate 
because they did not specify the disability rating that was 
assigned (i.e., 10 percent).

However, there is a presumption of administrative regularity.  
Here, there is evidence that normal administrative procedures 
were followed in the processing and mailing of notice of the 
March 1972 RO rating decision to the veteran.  That evidence 
is a March 1972 Control Document and Award Letter.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) ("presumption of 
regularity" applies to "'the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties.'") (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

Under certain circumstances, the presumption of regularity 
may be rebutted, and the burden of showing receipt then 
shifts to VA.    

[W]here an appellant submits clear evidence to the 
effect that the [Board's] "regular" mailing 
practices are not regular or that they were not 
followed, the Secretary [of VA] is no longer 
entitled to the benefit of the presumption and the 
burden shifts to the Secretary to establish that 
the [Board] decision was mailed to the veteran and 
the veteran's representative . . . 

Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (Ashley II).  

But even this argument fails under the particular facts of 
this case.  The veteran's representative argues that this 
case is similar to the facts of Sthele v. Principi, 19 Vet. 
App. 11 (2004).  He not only alleges non-receipt of the March 
1972 RO rating decision, but also contends that there were 
irregularities in the mailing addresses used by VA.  However, 
Sthele involved very concrete evidence of irregularities: 
evidence that the Board had sent documents to one of two 
addresses, either the veteran's correct address or an address 
for the veteran's son.  In the present case, the veteran has 
certainly alleged non-receipt.  But he has not shown 
irregularity of mailing practices in terms of the addresses 
used.  At the time of the March 1972 RO decision, the only 
address of record was the listing at [redacted](or 
variations of that address).  The veteran contends that 
starting in September 1972, RO notices were erroneously sent 
to an address on [redacted]in [redacted] (which did 
not exist), as opposed to his actual address on [redacted]
[redacted].  But this argument does not show irregularities 
in mailing practices at the time of the March 1972 RO rating 
decision or the notification to the veteran of that specific 
rating action.  Indeed, on a March 1972 VA Form 21E-1902K VA 
Counseling Record (Certificate D) that is attached to the 
claims folder, the veteran continued to list his current 
address as being on [redacted] or a variation thereof.  
Subsequent documents in the claims folder reflect address 
changes for the veteran from late 1973 to 1976.  But at the 
time of the mailing of the notice of the March 1972 RO 
decision, the address listed in the Control Document and 
Award Letter that was used to process the preparation of the 
notification matched the veteran's then-known address.  

The veteran argues that the March 1972 Control Document and 
Award Letter, coupled with the veteran's allegation of non-
receipt, is evidence of mailing irregularity that is 
sufficient to shift the burden to VA to show actual mailing 
or actual receipt.  On the contrary, the Control Document and 
Award Letter is precisely the type of document that evinces 
compliance with regular RO rating decision notification 
procedures in effect at the time of the March 1972 decision.  
Therefore, the veteran has not rebutted the presumption of 
regularity.

To the extent that the veteran might argue that the March 
1972 notification was not sent to any representative, the 
claims folder indicates that his first appointed a 
representative (the Military Order of the Purple Heart) in 
April 1990, according to a VA Form 21-22.  Therefore, there 
was no obligation to notify any representative at the time of 
the March 1972 rating decision.

In addition, based on the directions for processing in the 
March 1972 Control Document and Award Letter, it appears that 
the RO's notification provided notice of the decision and a 
VA Form 21-6782 (Original Disability Compensation Award 
Attachment).  Aside from the veteran's bare allegation of 
non-receipt, there is no evidence to rebut the presumption 
that the RO would not have followed its ordinary and regular 
mailing practices regarding notifications of VA awards.  See 
38 C.F.R. § 3.103 (1971); cf. Ruffin v. Principi, 16 Vet. 
App. 12 (2002) (remanding for further discussion of 
compliance with due process requirements when Board 
conclusorily stated that veteran had been notified of a 
continued denial of service connection and had been furnished 
with a copy of his procedural and appellate rights).

The veteran's argument that the RO sent notices to different 
addresses only relates to the mailing of the entire packet of 
materials that would have been issued pursuant to the March 
1972 Control Document and Award Letter.  Even if true, the 
allegation regarding erroneous addresses does not address or 
explain why the RO would have deviated from its regular 
mailing practices, as evinced by the March 1972 Control 
Document instructions.  Furthermore, the evidence does not 
show any difficulty with payment of service-connected 
benefits, which would have followed the March 1972 letter 
informing him of the grant of service-connected compensation 
benefits.

The Board notes the veteran's emphatic statements that he has 
maintained copies of all VA documents sent to him.  But the 
veteran has previously returned VA documents, sometimes laced 
with obscenities on the returned documents (such as a VA 
examination scheduling letter returned apparently by the 
veteran in August 1991 and a July 2003 VA progress note 
describing the veteran's return of a summary of a VA 
examination and shredded documents that appeared to be 
patient drug education materials).  Thus, his contention that 
he has kept records of all documents is not necessarily borne 
out.  This further undermines his contention that if he had 
received notice of the March 1972 letter, it would be in his 
possession.

Next, a January 1973 VA examination can be construed as a 
claim for an increased rating.  See 38 C.F.R. §§ 3.155, 
3.157.  In this regard, the veteran contends that there is 
evidence of mailing irregularities because various VA 
documents were sent to an address on [redacted]
in [redacted], rather than an address on [redacted].  
He also questions certain handwritten corrections 
(handwritten W's superimposed on typed E's in the addresses 
on several documents).  But this argument does not directly 
address the fundamental issue: did the RO mail notice of the 
February 1973 letter to the correct address of record at that 
time?  Even if there were some confusion as to the veteran's 
address on earlier documents, the February 1973 letter 
notifying the veteran of the RO's decision was correctly 
addressed to [redacted].

Moreover, the February 1973 letter notified the veteran of 
the basis for the decision and of his appellate rights.  See 
38 C.F.R. § 3.103 (1971); cf. Ruffin v. Principi, 16 Vet. 
App. 12 (2002) (discussed supra).

The veteran also discusses the effect of a purely 
informational, non-decisional February 1977 RO letter that 
erroneously informed the veteran that he had a 30 percent 
rating due to service-connected disability.  However, the 
February 1977 RO letter did not transform the actually 
assigned 10 percent rating into a 30 percent rating.  
Erroneous advice given by a government employee cannot form 
the basis for an earlier effective date for the payment of VA 
disability compensation benefits in this case.  See McTighe 
v. Brown, 7 Vet. App. 29 (1994); Lozano v. Derwinski, 1 Vet. 
App. 184, 185 (1991) (citing Office of Personnel Management 
v. Richmond, 496 U.S. 414 (1990), for the proposition that a 
"clerical error cannot be relied upon to invoke an estoppel 
against the United States for money payments").  Indeed, the 
February 1977 letter is similar to the facts in Lozano.  A 
rating decision (and the accompanying notice that is 
administratively presumed to have been sent out) awarded 
service connection and a particular rating for anxiety 
neurosis, the veteran was erroneously informed by VA in 
February 1977 that his disability rating was 30 percent, and 
the veteran was not advised or did not become allegedly aware 
of the error until many years later.  As in Lozano, the 
February 1977 letter or written VA advice did not create 
legal entitlement to a 30 percent rating.  There is no 
suggestion that the February 1977 letter was the result of 
any particular adjudication of the appropriate disability 
rating.

In sum, then, the record indicates that the veteran was 
properly notified of both the March 1972 RO decision and of 
the February 1973 RO decision.  

The veteran also contends that he disagreed with a June 1990 
RO rating decision and that the RO never furnished him with a 
statement of the case.  His counsel points to a letter that 
he says is dated on June 13, 1990.  That letter stated:

I have been told numerous times since 1972 at the 
VA Hospital in Chicago that I have a 30% 
disability & a letter dated 1977 which states I am 
at 30%.  Recently through an inquire [sic.] I 
found out it was at 10% which I totally disagree 
with and want to contest.

Contrary to the veteran's assertion, the letter is dated on 
April 6, 1990, and is date-stamped as having been received by 
the RO on April 24, 1990.  There is a notation of "6/13/90" 
on this letter and the accompanying VA claim form, but the 
same notation also appears on several additional documents.  
It appears that someone, perhaps an RO employee (or perhaps 
not), may have handwritten "6/13/90" on this and other 
documents for some reason.  But the April 1990 date stamp is 
controlling.  That date stamp demonstrates that the veteran 
wrote and filed these documents before the June 1990 RO 
decision.  Logically, therefore, the veteran's April 1990 
letter could not have served as a notice of disagreement with 
a decision that that had not yet been issued.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2005).  During this entire period of adjudication (1990 to 
1991), the veteran appears to have returned one letter for a 
VA examination with an obscenity written on its face.  But 
this obscenity, standing alone, does not constitute a notice 
of disagreement with any rating decision.  See 38 C.F.R. 
§ 20.202 (2005).  Rather, it is most reasonably interpreted 
as a hostile response to an RO request that the veteran 
appear for a VA examination to assess his disability.  Thus, 
the veteran's argument that the RO failed to issue a 
statement of the case after its June 1990 decision is without 
merit.  

The veteran has stated that notice of the June 1990 RO 
decision was sent to an address that he had recently changed.  
The Board notes that any defect in the mailing of notice of 
this decision was cured by the mailing of notice of a 
September 1991 RO decision to the veteran's correct address.  
 
In a June 2004 statement of the case, the RO also addressed 
an additional, specific CUE argument regarding the 
possibility of error in the original assignment of the 
10 percent rating for anxiety neurosis in 1972. 

At the time of the March 1972 and February 1973 RO rating 
decisions, the veteran was service-connected for anxiety 
neurosis.  PTSD was not specifically and separately 
recognized in the nomenclatures used by VA for evaluation 
purposes until several years later.  See 38 C.F.R. § 4.132, 
DC 9411 (1980) (post-traumatic stress neurosis or disorder); 
45 Fed. Reg. 26,327 (Apr. 18, 1980).  

Under the then-applicable rating criteria for anxiety 
reaction or for depressive reaction, a 10 percent rating was 
warranted when the criteria were less than those for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of moderate social and industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability as to produce 
considerable social and industrial impairment.  A 50 percent 
rating required substantial impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability as to produce severe social and industrial 
impairment.  A 70 percent rating required serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people and psychoneurotic 
symptoms of such severity and persistence as to produce 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy that result in profound retreat from mature behavior; 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, DCs 9400, 9405 (1972).  

(Neither the veteran nor the RO have raised or adjudicated 
arguments involving CUE in later RO decisions.  Therefore, 
the Board has no authority to entertain any unraised and 
unadjudicated CUE arguments in the context of this appeal.)

At the time of the March 1972 and February 1973 RO rating 
decisions, there had been VA examinations in February 1972 
and January 1973 and a reference during service to the 
veteran's use of Valium for nerves.  While the January 1973 
evaluation commented that the veteran "badly" needed 
treatment, there also was evidence that he was working well 
and was doing well in school.  Both VA examination reports 
document the presence of symptoms such as anxiety, 
irritability, nightmares, depression, isolation, and 
tearfulness.  However, the mental status examinations 
generally reflected no psychoses and normal judgment, thought 
process, affect, and speech.  Thus, while this is certainly 
evidence of symptoms favoring a higher rating, this is also 
evidence that did not necessarily support a higher rating at 
the time.  Under these circumstances, the Board cannot 
conclude that this amounts to CUE, which by definition must 
be undebatable.  Rather, the evidence at the time of the 1972 
and 1973 RO decisions required weighing.  A valid claim of 
CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The Board is mindful that CUE has been found in more concrete 
and definite circumstances, such as where the evidence did 
not meet the criteria for a rating reduction under the 
relevant regulations.  Ternus v. Brown, 6 Vet. App. 370 
(1994).  But the Board cannot conclude that the veteran in 
this case has demonstrated undebatable CUE.

In sum, the Board concludes that there is no basis for an 
effective date earlier than March 29, 2002, for the 
assignment of a 100 percent rating for PTSD with depression, 
including on the basis of specific CUE arguments raised and 
adjudicated below.


ORDER

An effective date earlier than March 29, 2002, for the 
assignment of a 100 percent rating for PTSD with depression 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


